This case came before the court on plaintiffs motion *981for leave to fill out-of-time a renewed motion for reconsideration. On July 2,1964, the court had entered an order dismissing that portion of plaintiff’s claims that sought equitable relief pursuant to a reference from Congress under the provision of 28 TJ.S.C. 2509 (167 Ct. Cl. 888), prior to the amendment of that statute on October 15,1966. The court concluded that the congressional reference was terminated by that order and the Senate was so informed. On March 29,1968, the court ordered that plaintiff’s motion be denied without prejudice to plaintiff’s right to seek a congressional reference of its claim to the Chief Commissioner of the Court of Claims pursuant to 28 TJ.S.C. 2509, as amended October 15,1966, and if successful in obtaining such a reference, to move for dismissal of this action without prejudice.